MONTIEL, Judge.
Mateen Fawaad, a/k/a Jeffrey Bell, appeals the denial of his Rule 32, A.R.Cr.P., petition attacking his robbery conviction. The trial court denied the petition after a hearing. However, the trial court failed to specify the reasons for its denial of the petition. Therefore, this cause is remanded with directions that the trial court make specific findings of fact as required by Rule 32.9(d), A.R.Crim.P. See also Henderson v. State, 570 So.2d 879 (Ala.Crim.App.1990). A return to remand shall be filed with this court in 60 days of the date of this opinion.
*1090REMANDED WITH DIRECTIONS. 
All the Judges concur.